NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3392-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DARIEN L. MARTIN, a/k/a
DARREN L. MARTIN,

     Defendant-Appellant.
__________________________

                   Submitted November 8, 2021 – Decided January 31, 2022

                   Before Judges Sabatino, Rothstadt, and Mayer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Salem County, Indictment No. 15-12-0598.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Melanie K. Dellplain, Assistant Deputy
                   Public Defender, of counsel and on the briefs).

                   Kristin J. Telsey, Acting Salem County Prosecutor,
                   attorney for respondent (David M. Galemba, Special
                   Deputy Attorney General/Acting Assistant Prosecutor,
                   of counsel and on the brief).

PER CURIAM
      Defendant Darien L. Martin appeals from his conviction and sentence to

an aggregate term of ten years, which were entered after he pled guilty to two

second-degree and one third-degree drug offenses. On appeal, he argues the

following two points:

            POINT I

            THE COURT ERRED WHEN IT DENIED
            [DEFENDANT'S]   SUPPRESSION   MOTION,
            THEREBY    DEPRIVING   HIM   OF   HIS
            CONSTITUTIONAL     RIGHTS     AGAINST
            UNREASONABLE SEARCH AND SEIZURE.

                  A. THE NO-KNOCK PROVISION OF THE
            JULY 21, 2015 SEARCH WARRANT FOR
            [DEFENDANT] AND HIS RESIDENCE WAS
            INVALID, SO THE ENSUING SEARCH OF
            MARTIN'S RESIDENCE WAS ILLEGAL AND THE
            FRUITS OF THAT SEARCH MUST BE
            SUPPRESSED.

                 B.  THERE WAS NO PROBABLE CAUSE
            TO SUPPORT THE INITIAL [COMMUNICATION
            DATA WARRANT (CDW)], RENEWAL CDW, AND
            WIRETAP    ORDER,  SO    ALL   EVIDENCE
            OBTAINED AS A RESULT OF THE INITIAL CDW,
            RENEWAL CDW, AND WIRETAP ORDER MUST
            BE SUPPRESSED.

            POINT II

            [DEFENDANT'S] SENTENCE IS EXCESSIVE
            BECAUSE THE SENTENCING COURT FAILED TO
            DISTINGUISH THIS OFFENSE FROM OTHERS IN


                                                                        A-3392-18
                                      2
            ITS CLASS WHEN IT WEIGHED AGGRAVATING
            FACTOR NINE. (NOT RAISED BELOW).

      We are not persuaded by these contentions. For the reasons stated in this

opinion, we affirm the denial of defendant's motions to suppress and his

sentence.

                                      I.

      We summarize the facts leading to defendant's arrest and conviction as

follows. In January 2014, Senior Investigator Ryan Donelson of the Salem

County Prosecutor's Office (SCPO) received information from a confidential

informant (CI) about defendant selling cocaine in Salem City. Donelson, who

became the lead investigator into the allegations, was familiar with defendant

from prior related investigations involving the distribution of controlled

dangerous substances (CDS).

      As part of Donelson's investigation, on April 2, 2015, he successfully

applied for a CDW, relying upon information from a CI and Donelson's

experiences with and knowledge about defendant's drug dealing, which by then

included recent controlled purchases of CDS through the CIs' participation. The

CDW was later renewed and a wiretap order was issued based on information

gleaned from the initial wiretaps.



                                                                         A-3392-18
                                      3
       Later, in July 2015, Donelson used similar information and facts

developed through the CDW to secure a search warrant for defendant's residence

located on Carpenter Street in Salem. When Donelson applied for the search

warrant, he did not specify on his affidavit that he was requesting a "no-knock

entry" warrant.1 However, the warrant indicated a "'no[-]knock' entry request"

was "[a]pproved." (Emphasis omitted).

       The search warrant was executed on July 27, 2015, at 8:55 a.m. It resulted

in discovery of paraphernalia associated with the possession and distribution of

CDS but not any CDS.

       Information developed through Donelson's investigation also revealed

defendant was using the Magnolia Street home of a codefendant, Lisa Wilson,

to store CDS.     Police conducted a search of her home, which yielded the

discovery of a safe that Wilson explained belonged to defendant. Donelson later

secured a warrant to seize and search the safe, inside which large quantities

cocaine were discovered.

       Based on the discovery of the CDS and the information developed through

Donelson's investigation, police arrested defendant.          He and thirteen

codefendants were later charged in an indictment with having committed


1
    The State acknowledges this fact on appeal.
                                                                           A-3392-18
                                        4
numerous CDS distribution offenses. After his indictment, defendant filed many

motions. Pertinent to this appeal were his motion to suppress evidence obtained

in the search of his residence, and a motion to suppress evidence obtained

through the CDWs and wiretap order.

      The trial court conducted an evidentiary hearing as to both on June 8,

2017. After the presentation of the evidence, the trial court denied the motion

related to the search. As to defendant's challenges to the CDWs and their

execution, the trial court conducted additional hearings through 2017.        On

February 14, 2018, after considering the parties' oral arguments, the trial court

also denied the motion as to the CDWs.

      After the denial of his motions, on July 6, 2018, defendant pled guilty to

third-degree possession of CDS, N.J.S.A. 2C:35-10(a)(1), and two counts of

second-degree conspiracy to possess with intent to distribute CDS in a quantity

of one-half ounce or more but less than five ounces, N.J.S.A. 2C:35-5(b)(2). On

August 3, 2018, the trial court sentenced defendant pursuant to his negotiated

plea agreement. Later, the trial court corrected an issue regarding the merger of

two offenses and on August 15, 2018, entered a Judgment of Conviction that

reflected defendant's aggregate ten-year term, subject to a five-year period of

parole ineligibility. This appeal followed.


                                                                           A-3392-18
                                       5
                                         II.

        We begin our review by addressing defendant's challenge to the trial

court's order denying his motion to suppress the evidence seized at his residence.

According to defendant, the search warrant was improperly granted, requiring

reversal of his conviction because the search warrant's no-knock provisions were

not requested by Donelson and the affidavit did not support a no-knock entry.

Relying primarily on State v. Johnson, 168 N.J. 608, 615 (2001), he argues the

warrant was invalid, and the resulting search was illegal, mandating reversal of

his conviction and suppression of the evidence obtained in the search of his

home. We disagree.

                                        A.

        On July 21, 2015, Donelson submitted an affidavit in support of a search

warrant application, 2 which was granted the same day. It is undisputed that

although he did not explicitly request a no-knock entry in his affidavit, the

warrant indicated that an application for that procedure had been approved .

        In his supporting affidavit, Donelson detailed the wiretap investigation

and the phone calls that investigators believed were discussions about the sale

of narcotics, which included defendant directing the caller to meet him on


2
    The record does not contain the application form, only the affidavit.
                                                                            A-3392-18
                                         6
Carpenter Street. In one call, defendant discussed carrying a gun and a prior

incident where he committed a robbery. The affidavit also detailed defendant's

criminal history, including nine arrests and seven felony convictions for

hindering, distribution of cocaine (twice), unlawful possession of a weapon,

robbery, distribution of narcotics, and possession of a controlled dangerous

substance.

      At the suppression hearing, Donelson was the only witness. There was no

evidence adduced as to whether the officers entered defendant's residence

without knocking or otherwise announcing their presence. Moreover, defense

counsel never made any inquiry during cross-examination about how the

warrants were executed. Nevertheless, defense counsel argued that, because

Donelson did not request a no-knock entry, granting it was a violation of

defendant's rights and that "the search and seizure of [defendant], the arrest of

him in his home[,] and the taking of any materials from the home [was] improper

based on the no-knock warrant."

      In denying the motion, the trial court explained the warrant and the

affidavit were presented to the judge simultaneously.          The court further

explained, in this case, "the warrant clearly state[d] the request for the no-knock

entry was approved," but defendant was "correct that there [was] no written


                                                                             A-3392-18
                                        7
request for a no-knock entry in the affidavit." However, the court considered

the "summary of electronic surveillance and interceptions," including

"surveillance of [defendant] going to and from the location to be searched; a

recitation of some of the conversations intercepted, including one in which

defendant describe[d] committing an armed robbery and claims to have hit the

victim over the head with a 357 firearm." Additionally, the court highlighted

that the affidavit listed defendant's prior convictions—including three prior

distributions of CDS charges, hindering, robbery, and unlawful possession of a

weapon. Therefore, the court concluded the affidavit "most certainly provided

sufficient details to support a finding that circumstances existed to justify

issuance of a no-knock warrant."

                                        B.

      We begin by noting, in our review of a trial court's denial of a suppression

motion, we will "uphold the factual findings underlying the trial court's decision

so long as those findings are supported by sufficient credible evidence in the

record." State v. Rockford, 213 N.J. 424, 440 (2013) (quoting State v. Robinson,

200 N.J. 1, 15 (2009)). "The governing principle, then, is that '[a] trial court's

findings should be disturbed only if they are so clearly mistaken that the interests

of justice demand intervention and correction.'"       Robinson, 200 N.J. at 15


                                                                              A-3392-18
                                         8
(alteration in original) (quoting State v. Elders, 192 N.J. 224, 244 (2007)).

However, "[t]o the extent that the trial court's determination rests upon a legal

conclusion, we conduct a de novo, plenary review." Rockford, 213 N.J. at 440.

      In our review of a matter that challenges the bona fides of a search

warrant, we accord substantial deference to a court's decision to issue a search

warrant. State v. Keyes, 184 N.J. 541 (2005). "[O]nce the State establishes that

the search warrant was issued in accordance with the procedures prescribed by

the rules governing search warrants," "[a] search based upon a warrant is

presumed valid," and defendant bears the burden to prove "there was no

probable cause supporting the issuance of the warrant or that the search was

otherwise unreasonable." State v. Valencia, 93 N.J. 126, 133 (1983).

      With these guiding principles in mind, we consider whether a search

warrant is rendered a nullity because it included a no-knock provision that was

not requested by law enforcement. We conclude it does not.

      "There are two types of warrants police can request: a no-knock warrant

and a knock-and-announce warrant." State v. Caronna, __ N.J. Super. __, __

(App. Div. 2021) (slip op. at 23). "[T]o justify a no-knock warrant, a police

officer, under the totality of the circumstances and based on his or her

experience and knowledge, 'must have a reasonable, particularized suspicion


                                                                           A-3392-18
                                       9
that a no-knock entry is required to prevent the destruction of evidence, to

protect the officer's safety, or to effectuate the arrest or seizure of evidence. '"

Ibid. at 24 n.17 (quoting Johnson, 168 N.J. at 619).

      A no-knock warrant is an exception to well-established Fourth

Amendment principles, that the police must knock-and-announce their presence

before executing a warrant. 3 Johnson, 168 N.J. at 615-16. "The knock-and-

announce rule protects 'human life and limb, because an unannounced entry may

provoke violence in supposed self-defense by the surprised resident.'" Caronna,

__ N.J. Super. __ (slip op. at 41) (quoting Hudson v. Michigan, 547 U.S. 586

(2006)). "Suffice it to say that the rule safeguards against violence to occupants

of the residence, and importantly, likewise protects police officers themselves."

Id. at 41-42. However, the knock-and-announce requirement is "not absolute."

State v. Jones, 179 N.J. 377, 397 (2004). In general, reasons to ignore the

requirement when executing a warrant are inclusive of the justifications to grant


3
  As of December 7, 2021, Acting Attorney General Andrew J. Bruck announced
Attorney General Law Enforcement Directive No. 2021-12, which provides
guidance to prosecutors and law enforcement officers on the application and
execution of warrants containing a "no-knock" provision. This new directive
creates narrower restrictions on the conditions that would support a successful
application of a no-knock warrant. These narrower restrictions were not in force
at the time of the application of the warrant defendant contests, and, therefore,
not applied to defendant's appeal.


                                                                              A-3392-18
                                        10
a no-knock warrant, and also include exigent circumstances. Caronna, __ N.J.

Super. __ (slip op. at 7 n.4) (citing Robinson, 200 N.J. at 14) (affirming trial

court granting a suppression motion where the police ignored a knock -and-

announce requirement in a valid search warrant because there was no dispute

that no exigent circumstances or other justification existed such as to justify a

no-knock entry).

      The Court, in Johnson, noted "the task of courts evaluating the propriety

of a no-knock provision is to determine whether the applying officer has

articulated a reasonable suspicion to believe that one or more exceptions to the

knock-and-announce rule are justified." 168 N.J. at 618. The Court clarified

"there must be some indication in the record that the applying officer articulated

his or her reasonable suspicions to justify the no-knock provision before the

issuing court can consider and ultimately approve that form of entry." Id. at 623

(emphasis added). "[T]he applying officer must state the specific reasons for

departing from the knock-and-announce rule to the satisfaction of the reviewing

court." Id. at 624 (emphasis added).

      After Johnson, in Jones, the Court addressed the issue of "officer safety"

as it affected the validity of a no-knock warrant. 179 N.J. at 397. The Court

explained "'boilerplate' police concerns" are insufficient. Id. at 398. Instead, to


                                                                             A-3392-18
                                       11
justify no-knock entry, there must be case-specific "objective facts" that amount

to "a reasonable suspicion of a heightened risk to officer safety." Ibid. The

Court stated "[s]everal factors, alone or in combination, may provide sufficient

justification to dispense with the knock-and-announce requirement," regardless

of a suspects inclination for violence or criminal history, including an

informant's tip about the presence of weapons, an officer's knowledge of a

suspect's violent criminal history coupled with information from an informant

that the suspect still exhibits violent behavior, or the layout of an apartment

where one of the occupants has had a violent criminal past. Id. at 400-01. And,

where a suspect had multiple drug convictions and faces a possible extended

term, the greater potential for resisting arrest is relevant, because of the "strong

incentive to resist capture by the police." Id. at 408.

      Where the no-knock application is based upon the destruction of evidence,

"the police must articulate some reason specific to the crime, to the person under

investigation, or to some other permissible factor, that leads them reasonably to

believe that destruction of evidence is more than a hypothetical possibility."

State v. Carlino, 373 N.J. Super. 377, 387 (App. Div. 2004).

      Many cases involving no-knock provision disputes have turned on the

question of whether the applying officer's affidavit specified facts that were


                                                                              A-3392-18
                                        12
particularized to the circumstances to justify no-knock entry. See, e.g., Jones,

179 N.J. at 407-08 (holding affidavit supported a no-knock warrant where

officer included facts about an individual believed to be at the location to be

searched who had a seven-year-old arrest for assault on a police officer). The

crux of these disputes was whether the particular facts in the affidavit were

enough to support entry—not whether the officer requested the provision and

provided a reason why he or she had that suspicion. In all these cases, unlike

the case now before us, the officer made an explicit request for no-knock entry

and stated reasons why the request should be granted.

      Here, it is undisputed that Donelson did not make an explicit request for

a no-knock provision in his affidavit, nor did he explicitly state the reasons why

he believed no-knock entry was required. Defendant does not point to any

authority, nor have we been able to find any, that specifically addresses a

situation where issuing a no-knock warrant was not based upon an officer's

explicit request for no-knock entry in the affidavit itself.4 However, in his

affidavit, Donelson stated extensive facts regarding defendant's criminal history,

ongoing drug activity, and about a conversation during which defendant spoke


4
   Defendant does not argue the no-knock entry provision is an irregularity on
this warrant or that it was included in bad faith, and no facts in the record would
support such an argument.
                                                                             A-3392-18
                                       13
about possessing a gun and using it in a prior robbery. Therefore, as the trial

court did here, we can determine from the affidavit submitted in support of the

application for the search warrant that Donelson articulated valid reasons for

seeking a no-knock warrant.

      Those facts alone do not answer the question as to whether the police in

this case acted upon the unrequested no-knock provision in the warrant or if they

announced their arrival on the premises when they executed the warrants. As

the Johnson Court explained, "we reaffirm the existing tenet that 'in deciding

whether the facts and circumstances of a particular entry justify dispensing with

the knock-and-announce requirement, the trial court must make a fact-specific

and fact-sensitive inquiry as to whether the entry was justifiable under [the]

circumstances." 168 N.J. at 624. And, as we explained in Caronna, "the method

of entry into the dwelling is an important factor to consider when evaluating the

reasonableness of police action and the applicability of the exclusionary rule. "

Caronna, __ N.J. Super. __ (slip op. at 40) (citing Johnson, 168 N.J. at 616). As

with other cases involving Fourth Amendment protections and the execution of

a valid warrant, there are no hard and fast rules. Rather, the cases turn on the

facts relating to the execution of the challenged warrant. See Rockford, 213 N.J.

at 443 ("Courts should evaluate the execution of each warrant in its factual


                                                                           A-3392-18
                                      14
context, 'largely avoiding categories and protocols for searches.'" (quoting

United States v. Banks, 540 U.S. 31, 35 (2003))).

      As no one even asked Donelson at the suppression hearing about how the

police executed the warrant. We can only assume that defendant, who raised

the issue about the warrant granting no-knock authority without Donelson

asking for it, never raised an issue about the manner of execution before the trial

court. Therefore, we assume there was no issue with the manner of execution,

and the only challenge was to the warrant granting no-knock authority, which

we conclude was supported by the information supplied by Donelson. In the

event the warrant was indeed executed by a no-knock entry, Donelson

demonstrated a reasonable, particularized suspicion that a no-knock entry is

required. See Caronna, __ N.J. Super. __ (slip op. at 7 n.4). Under these

circumstances, we have no cause to reverse the denial of defendant's suppression

motion.

                                       III.

      We turn our attention to defendant's contention that both CDWs and the

wiretap order were granted without probable cause and, therefore, the evidence

against him should have been suppressed. Specifically, he argues the wiretap

communications, drugs and drug paraphernalia, and the incriminating


                                                                             A-3392-18
                                       15
statements made by his codefendants all must be suppressed, and his convictions

be reversed. In support of this argument, he contends that both of Donelson' s

affidavits relied on hearsay from CIs, that the affidavits did not show that the

informants were reliable, and that Donelson impermissibly relied upon

defendant's criminal history. We again disagree.

                                        A.

      As already mentioned, Donelson obtained from a CI a cellular phone

number that was believed to be used by defendant. Donelson submitted an

affidavit as part of an application for a CDW, seeking to obtain phone records

that would show the activation date, the account status, and cell site information

for the phone number. The affidavit also sought to "access all incoming and

outgoing dialed numbers[, ]cell site information . . . [and] subscriber

information for all telephone numbers received from said records." Donelson

claimed the information obtained through this warrant would "provide evidence

as to the identities and location of individuals involved" in the criminal offenses.

      In support of this request, Donelson stated in his affidavit that over recent

years, the SCPO and Salem Police Department (SPD) received information,

which came from CIs, anonymous sources, and other law enforcement

personnel, about defendant and his possible involvement in narcotics trafficking.


                                                                              A-3392-18
                                        16
Donelson included a description of several recent controlled CDS purchases that

a reliable CI, designated as CRI-331 made from defendant. Donelson also

described how, when he accompanied CRI-331 while undercover to purchase

CDS from defendant, defendant refused to deal with him because he did not

know Donelson.

      After considering Donelson's affidavit and application, the court issued a

CDW, authorizing the investigative agencies and Donelson to secure the

information they sought through the CDW. After obtaining that information, an

analysis of the call detail record revealed that a total of 4,063 calls were placed

from or received by the cell phone number during the period of surveillance.

      An application for a renewal CDW and a wiretap order was made by

Donelson on June 26, 2015. 5 This application sought, among other things, an


5
   At times the parties refer to this as the second CDW. However, a CDW is
different from a wiretap order. State v. Finesmith, 408 N.J. Super. 206, 211-12
(App. Div. 2009). "A wiretap order permits the interception by law enforcement
of a communication contemporaneous with the transmission while a CDW is
directed to acquisition of communications in post-transmission electronic
storage kept by an electronic communication service or remote computing
service for reasons of backup protections for the communication." Id. at 211-
12. An application for a CDW also requires a showing of probable cause;
however, unlike a wiretap order, a CDW does not require a showing of necessity
because normal investigative procedures have failed. Id. at 212; see also
N.J.S.A. 2A:156A-29 (CDW requirements for access). To be clear, the police
first obtained a CDW and examined the phone records of calls. Later, it applied
for and was granted a renewal CDW and the wiretap order.
                                                                             A-3392-18
                                       17
order authorizing the "interception of wire and electronic communications of

[defendant], and other as yet unidentified individuals, engaging in, and whose

communications are evidential of, the specified crimes." The application also

sought authorization to intercept text messages, calls, and other data

communication events. The application requested interceptions for no longer

than twenty days.

      In his supporting affidavit, Donelson recounted the investigation of

defendant, who had been "on the Salem County Law Enforcement investigative

radar" since 2007. Since that time, a "myriad" of investigative methods had

been used to "cease [defendant's] extremely organized narcotics distribution

activities and network." These methods included the use of CIs, controlled buys,

surveillance, an attempt to introduce an undercover officer to defendant, and the

installation of pole cameras.

      As to the investigation efforts, Donelson explained that "[i]nformation and

intelligence was received from numerous [CIs], whose information have proven

truthful and reliable in the past and which has [led] to the arrest and conviction

of narcotics traffickers," and that defendant was "part of an organization

operating a large narcotics distribution ring within [Salem County]." However,




                                                                            A-3392-18
                                       18
Donelson continued, defendant evaded serious convictions for "various

reasons."

      Donelson recounted that in February 2007, a CI, designated as CI #1,

provided information that defendant was distributing cocaine from his residence.

According to Donelson, CI #1 was "proven reliable in the past by providing

information which [was] independently corroborated by other sources" and law

enforcement, and CI #1 indicated he/she observed large quantities of cocaine

inside defendant's residence.    The information provided by CI #1 led to

defendant's arrest, conviction, and sentence in 2008.

      As to the then-current investigation, Donelson explained that in January

2014, a CI, referred to by Donelson as CI #2, contacted defendant by phone and

arranged for controlled purchases of CDS from defendant. In February 2014,

Donelson worked with yet another CI, designated as CI #3, to arrange additional

controlled purchases.

      The investigation continued in February 2015, when a fourth confidential

informant, CI #4, 6 tried to introduce an undercover police officer to defendant.


6
  It is not completely clear from the record that CI #4 and CRI-331 are the same
person, however between the two affidavits, Donelson reports the same conduct
during the same time frame. Specifically, both CI #4 and CRI-331 attempted to
introduce an undercover police officer to defendant. We assume that those
descriptions refer to the same person.
                                                                           A-3392-18
                                      19
Donelson recounted the same controlled buys as previously discussed in the

warrant application for the first CDW. During the week of May 25, 2015,

Donelson met with CI #4, who conducted an additional controlled buy with

defendant.

      Donelson also recounted obtaining the first CDW, and explained the

results of that warrant, which revealed a total of 4,063 calls were placed or

received by the phone number believed to belong to defendant for the period of

February 16, 2015 through April 2, 2015. Donelson listed the results, including

the phone numbers the calls were made to or received from, the name of the

person who was registered to each phone number, the phone user's criminal

history, and whether the SCPO was familiar with that individual.           The

application also detailed defendant's criminal history and the investigative

techniques used by law enforcement that failed, or techniques, such as search

warrants and interviews, not used because they would alert the subjects of a

police investigation. An order granting the wiretap and renewing the CDW was

issued, and on July 17, 2015, a renewal order was granted for ten more days of

surveillance.

      At the June 8, 2017 suppression hearing, Donelson testified about his

involvement in applying for the CDWs and wiretap orders and, after the warrants


                                                                         A-3392-18
                                     20
and orders were issued, his later gathering of the information obtained from the

CDWs. On cross-examination by a codefendant's counsel, Donelson said that

prior to making the application for the CDW, he used CIs, surveillance, and pole

cameras, and that the investigators "exhausted" all their investigative techniques

prior to obtaining the wiretap order. Moreover, although defendant's number

was provided by CIs, Donelson did not confirm the phone number belonged to

defendant prior to obtaining the CDW.

      Defense counsel did not ask Donelson about his affidavit or any

suspicions Donelson may have had while applying for the search warrant. He

did ask about the training given to the monitors on surveillance, whether reports

existed detailing the controlled buys, and confirmed that Donelson did not have

prior contact with defendant before the investigation.

      After the June 2017 hearing, the trial court held additional hearings that

year to further address defendant's challenges to the CDWs, wiretap orders, and

their execution, including on minimization issues. On February 14, 2018, the

trial court considered oral argument on the issues of authentication of the

recordings, admission of the wiretaps, and sealing of the wiretaps. As to the

suppression issue, the trial court asked defendant's counsel about the motion to

suppress the results of the CDW, and defendant's counsel, who was not joined


                                                                            A-3392-18
                                       21
by codefendant's counsel in this particular motion, stated that he would "rest on

the papers" because he thought "the argument [was] clearly laid out." The State

also relied on the papers.

      The trial court then denied the motion, stating the following:

                  On the CDW the allegation is that the affidavit
            submitted in support of it was legally insufficient. And
            [a] CDW requires a showing of probable cause in order
            for a warrant to be issued.

                  A law enforcement officer must present specific
            and articulable facts showing that there are reasonable
            grounds to believe that the record or other information
            is relevant and material to an ongoing criminal
            investigation.

                  The CDW application details specific controlled
            b[uys] conducted by the confidential informants
            through [defendant's] alleged cell phone number.

                  The details provided specific and articulable facts
            from which to conclude that the information sought by
            the CDW would be relevant and material to an ongoing
            criminal investigation and, therefore, the motion to
            suppress the results of the CDW is denied.

      An order denying the motion to suppress "any and all statements, text or

similar communication obtained by the State pursuant to multiple CDW[s] and

electronic surveillance orders" was entered on February 15, 2018.




                                                                           A-3392-18
                                      22
                                        B.

      "Article I, Paragraph 7 of the New Jersey Constitution guarantees that

'[t]he right of the people to be secure in their persons, houses, papers, and

effects, against unreasonable searches and seizures, shall not be violated; and no

warrant shall issue except upon probable cause.'" State v. Manning, 240 N.J.

308, 327-28 (2020) (alteration in original) (quoting N.J. Const. art. I, ¶ 7). This

protection extends to "not only physical searches but also electronic interception

of phone conversations." State v. Feliciano, 224 N.J. 351, 367 (2016). "Because

phone records are protected by Article I, Paragraph 7, law-enforcement officers

must secure a warrant or court order from a judicial officer authorizing the

search of such records . . . ." Manning, 240 N.J. at 328.

      Under New Jersey's Wiretap and Electronic Surveillance Control Act,

N.J.S.A. 2A:156A-10(a), a court may grant a wiretap if it finds probable cause

to believe:

              a. The person whose communication is to be intercepted
              is engaging or was engaged over a period of time as a
              part of a continuing criminal activity or is committing,
              has or had committed or is about to commit an
              [enumerated] offense . . . ;

              b. Particular communications concerning such offense
              may be obtained through such interception;



                                                                             A-3392-18
                                        23
            c. Normal investigative procedures with respect to such
            offense have been tried and have failed or reasonably
            appear to be unlikely to succeed if tried or to be too
            dangerous to employ; [and]

            d. Except in the case of an application meeting the
            requirements of [N.J.S.A. 2A:156A-9, the roving
            wiretap provision], the facilities from which, or the
            place where, the wire, electronic or oral
            communications are to be intercepted, are or have been
            used, or are about to be used, in connection with the
            commission of such offense, or are leased to, listed in
            the name of, or commonly used by, such individual.

            [Feliciano, 224 N.J. at 368 (alterations and omissions
            in original).]

      Our Supreme Court stated the probable cause standard "is not susceptible

of precise definition." State v. Moore, 181 N.J. 40, 45 (2004) (citing State v.

Wilson, 178 N.J. 7, 13 (2003)). Generally, "it 'means less than legal evidence

necessary to convict though more than mere naked suspicion.'" State v. Sullivan,

169 N.J. 204, 210-11 (2001) (quoting State v. Mark, 46 N.J. 262, 271 (1966)).

Probable cause will be found to exist "if at the time of the police action there is

'a "well grounded" suspicion that a crime has been or is being committed.'" Id.

at 211 (quoting State v. Waltz, 61 N.J. 83, 87 (1972)). The probable cause

standard is a "common-sense, practical standard for determining the validity of

a search warrant." State v. Novembrino, 105 N.J. 95, 120 (1987).



                                                                             A-3392-18
                                       24
      In determining whether probable cause exists, courts analyze the totality

of the circumstances test, as set forth in Illinois v. Gates, 462 U.S. 213, 238

(1983), which "requires the court to make a practical, common sense

determination." Moore, 181 N.J. 40. Among other things, courts may consider

an officer's "experience with specific forms of criminal activity" and

observations of events, as well as a suspect's criminal record.        Id. at 46;

Novembrino, 105 N.J. at 126; Jones, 179 N.J. 3at 390-91.

      "Information related by informants may constitute a basis for probable

cause, provided that a substantial basis for crediting that information is

presented." Jones, 179 N.J. at 389. "When examining an informant's tip to

determine whether it establishes probable cause to issue a search warrant, the

issuing court must consider the 'veracity and basis of knowledge' of the

informant as part of its 'totality' analysis." Ibid. (quoting Novembrino, 105 N.J.

at 123). "A deficiency in one of those factors 'may be compensated for, in

determining the overall reliability of a tip, by a strong showing as to the other,

or by some indicia of reliability.'" Sullivan, 169 N.J. at 212 (quoting State v.

Zutic, 155 N.J. 103, 110-11 (1998)).

      As to the first factor, veracity, past instances of reliability may be

"probative of veracity," but their weight "in the ultimate determination of


                                                                            A-3392-18
                                       25
probable cause may vary with the circumstances of each case." Id. at 213

(quoting State v. Smith, 155 N.J. 83, 94 (1998)). "[A] conclusory statement that

the affidavit is 'based on information [the police] received from a confidential

reliable informer' is not sufficient to establish the informant's veracity." Keyes,

184 N.J. at 555 (alteration in original) (quoting Zutic, 155 N.J. at 111).

      Second, an informant's basis of knowledge is demonstrated when "the tip

itself relates expressly or clearly how the informant knows of the criminal

activity." Sullivan, 169 N.J. at 213 (quoting Smith, 155 N.J. at 94). However,

"[i]n the absence of such explicit disclosure, 'the nature and details revealed in

the tip may imply that the informant's knowledge of the alleged criminal activity

is derived from a trustworthy source.'" Ibid. (quoting Smith, 155 N.J. at 94).

      "Because the information contained in a tip is hearsay, police

corroboration of that information 'is an essential part of the determination of

probable cause.'" Ibid. (quoting Smith, 155 N.J. at 94). Police corroboration

may bolster the veracity of an informant where the affidavit "inadequately

documented" it. Id. at 213-14. "[I]f police corroborate 'information from which

it can be inferred that the informant's tip was grounded on inside information,

this corroboration is sufficient to satisfy the basis of knowledge prong' as we ll

as the veracity prong." Id. at 214 (quoting Smith, 155 N.J. at 95-96).


                                                                             A-3392-18
                                       26
      Corroborating factors may include "controlled drug purchases performed

on the basis of the informant's tip, the positive test results of narcotics obtained

during a controlled purchase, and records corroborating an informant's account

of the location of suspected drug activity." Jones, 179 N.J. at 390. An officer's

experience in investigating a drug enterprise should also be considered, as well

as a suspect's criminal history. Id. at 390-91.

      The Jones Court emphasized the importance of a controlled buy.               It

clarified that although a controlled buy, without more, would not conclusively

establish probable cause; it is still a significant factor. See Jones, 179 N.J. at

392. Instead, the Court reiterated "a controlled buy 'typically will be persuasive

evidence in establishing probable cause.'" Ibid. (quoting Sullivan, 169 N.J. at

217). It further explained the test for probable cause was "qualitative[, ]not

quantitative," and, "[t]hus, even one additional circumstance might suffice, in

the totality of the circumstances, to demonstrate probable cause when the police

successfully have performed a controlled drug buy." Ibid.

      Here, defendant first argues the police lacked probable cause because the

affidavits "relied on information obtained from [CIs], but neither provide

reliability of the informants." He highlights the affidavit did not indicate how




                                                                              A-3392-18
                                        27
many times the informant was proven reliable or how the informant had proven

truthful and reliable. We are unpersuaded.

      In Keyes, the Court found the affidavit for a search warrant did "more than

merely state that the tip came from a reliable confidential informant." 184 N.J.

at 557. It based its finding that the affidavit was sufficient on the affidavit

"stat[ing] that the informant ha[d] proven himself to be reliable by providing

'information in the past that ha[d] resulted in the arrest of numerous suspects

and the recovery of proceeds from drug sales.'" Ibid. While the Court noted the

affidavit could have provided a more detailed explanation, it still found , under

the totality of the circumstances 7 in that case, the affidavit satisfied the veracity

requirement. Ibid.

      Donelson's affidavit for the first CDW stated he met with CRI-331, who

"ha[d] provided information and cooperation to [the SCPO] in the past and ha[d]

proven truthful and reliable." This statement is vague, and unlike the statement

in Keyes, we do not know what the informant's information lead to, such as any




7
  In Keyes, based on a CI's tip, the police conducted a controlled buy with the
CI. Id. at 548-49. The suspected drugs field tested positive, defendant had a
criminal record of four felony convictions, two of which involved drug offenses,
and complaints were received by the police about drug activity on that street.
Id. at 550, 559.
                                                                                A-3392-18
                                         28
arrests or the seizure of any evidence, and thus, the veracity prong is not met by

this statement alone.

      Likewise, the "basis of knowledge" prong is not met, as Donelson's first

affidavit stated only that CRI-331 told him defendant used a phone with a

specific number to receive orders for cocaine purchases.          This statement

indicates some inside knowledge and previous dealings with defendant, as it is

axiomatic a person would have some inside knowledge by knowing the person's

phone number, but the information provided in the affidavit does not explain

how CRI-331 knew defendant's phone number.

      Nevertheless, the controlled buys, other corroboration, and Donelson's

experience, established probable cause to support the CDW application,

Donelson's belief that defendant was engaged in illegal conduct, and that the

phone was being used by defendant to aid in the commission of CDS offenses.

For example, the affidavit established, over several years, the police received

information that defendant was engaged in trafficking narcotics. Additionally,

in February 2015, the police conducted two controlled buys with CRI-331 and,

in March used CRI-331 to attempt to introduce an undercover officer to

defendant, but defendant would not deal with a person he did not know. Along




                                                                            A-3392-18
                                       29
with the controlled buys, the affidavit also detailed Donelson's training and

experience in drug investigations.

      The second affidavit provided even more corroboration, including prior

controlled buys with several additional CIs in 2014; defendant's criminal history

which included nine convictions, some of which included drug charges; a

detailed explanation of Donelson's experience and training, and the results of

the first CDW, which included thousands of phone calls, hundreds of which were

between defendant and known individuals with criminal records for drug

offenses. Under these circumstances, there was probable cause to believe that a

wiretap order and a renewal CDW would uncover evidence of defendant's

involvement in the drug enterprise and reveal the other players involved.

      We are not persuaded otherwise by defendant's other assertion on appeal

that under N.J.R.E. 609, Donelson's affidavit impermissibly relied upon his

remote criminal history. Defendant does not cite any binding authority that

requires either the police or a reviewing court to only consider recent arrest

history in either applying for a warrant or conducting a totality of the

circumstances analysis for probable cause.      And, many cases mention the

defendant's criminal history as a factor to be considered, without limiting that

history to only "recent" criminal history. See, e.g., Keyes, 184 N.J. at 557


                                                                            A-3392-18
                                      30
(listing possible corroborating facts, including "the suspect's criminal history").

Thus, "the use of a prior criminal act [for purposes of obtaining a warrant] is

subject to a less-stringent test than that applied to the admission of a prior

conviction to impeach a defendant's credibility" under N.J.R.E. 609. Jones, 179

N.J. at 391.

      Here, even applying the N.J.R.E. 609 ten-year test for remoteness,

defendant's argument fails because the recent crimes that fall within the ten-year

timeframe were relevant and sufficient to support the warrant. Per Donelson's

affidavit, defendant was the subject of an investigation in 2007 and 2008, which

resulted in the search of defendant's home and drugs were found, leading to his

arrest and conviction. In January 2014, the police were informed again that

defendant was selling narcotics. The CDW and wiretap warrant applications

were filed in 2015. Thus, defendant's criminal history, in part, included recent

convictions, which on their own were sufficient to support the warrant.

      Defendant largely ignores some of his criminal history was recent and

directly related to the criminal investigation for which the warrants and wiret ap

were sought. Instead, he relies upon State v. Christy, 112 N.J. Super. 48 (Law

Div. 1970), which does not support his argument, even if it was binding

authority. The language of that case does not mandate that only recent arrests


                                                                             A-3392-18
                                       31
or convictions can be considered. There the trial court stated prior arrests, "as

distinguished from actual convictions," standing alone would not be sufficient

to support a warrant for seemingly innocent behavior. Id. at 70. However, "a

past history of recent arrests for offenses similar to the one believed to be

currently occurring" could have some "bearing upon the quest for probable

cause," and, therefore, "the issuing judge was entitled to give some weight" to

recent arrests in those circumstances. Id. at 70. Here, defendant was convicted

in 2008 for drug offenses, that conviction would not fall beyond the ambit of

Rule 609, if it even applied, and is highly relevant to the determination of

probable cause as suggested by Christy, because it relates to the activity

defendant was suspected of engaging in shortly after his release from prison.

Also, Christy carefully distinguished mere arrests from convictions, which are

more relevant to that determination.          Ultimately, there was no reason for

Donelson to not include defendant's complete criminal history or for the issuing

court to disregard his earlier crimes.

      Under these circumstances, we are convinced the trial court correctly

decided that the CDWs and wiretap order were properly issued.




                                                                           A-3392-18
                                         32
                                       IV.

      Last, we consider defendant's challenge to his sentence. Relying on State

v. Case, 220 N.J. 49 (2014), defendant argues his sentence is excessive because

the trial court did not give any reasoning for finding aggravating factor nine

applied and carried significant weight. We find no merit to this contention.

                                        A.

      Prior to sentencing defendant, the trial court reviewed his criminal history,

which included the following previous convictions: distribution of CDS and

hindering (1995); unlawful possession of a handgun, robbery, and resisting

arrest (1996); possession of CDS within a school zone (1998); distribution of

CDS (2000); and "twice possession with intent and also a possession of CDS"

(2008). The court found the terms of the negotiated plea agreement were

appropriate and sentenced defendant in accordance with the agreement.

      As relevant to the issues on appeal, when the court discussed the

aggravating factors it stated the following:

                  I find aggravating factor six, the extent of the
            defendant's prior criminal record and the nature of any
            of those convictions. His criminal history is as I have
            just noted. And I give factor six significant weight.

                   And I find aggravating factor nine, the need to
            deter this defendant and others from violating the law.


                                                                             A-3392-18
                                       33
            This factor applies in all cases and in this case I find it
            to be entitled to significant weight.

                  Looking at the statutory mitigating factors I find
            that none of them are applicable to this particular case.


                                        B.

      We "review of a sentencing court's imposition of sentence [under] an

abuse of discretion standard." State v. Jones, 232 N.J. 308, 318 (2018). We will

"not substitute [our] judgment for that of the sentencing court." State v. Fuentes,

217 N.J. 57, 70 (2014). Instead, we will

            affirm the sentence unless (1) the sentencing guidelines
            were violated; (2) the aggravating and mitigating
            factors found by the sentencing court were not based
            upon competent and credible evidence in the record; or
            (3) "the application of the guidelines to the facts of [the]
            case make the sentence clearly unreasonable so as to
            shock the judicial conscience."

            [Ibid. (alteration in original) (quoting State v. Roth, 95
            N.J. 334, 364-65 (1984)).]

      "A sentence imposed pursuant to a plea agreement is presumed to be

reasonable because a defendant voluntarily '[waived] . . . his rights to a trial in

return for the reduction or dismissal of certain charges, recommendations as to

sentence and the like.'"    Id. at 70-71 (alteration and omission in original)

(quoting State v. Davis, 175 N.J. Super. 130, 140 (App. Div. 1990)).


                                                                             A-3392-18
                                       34
Nonetheless, a sentence recommended as part of a plea bargain may be "vacated

if it does not comport with the sentencing provisions of our Code of Criminal

Justice." Id. at 71. "[T]he Code, our case law and the court rules prescribe a

careful and deliberate analysis before a sentence is imposed." Ibid. (alteration

in original). A "general" statutory framework guides "'judicial discretion . . .' to

ensure that similarly situated defendants [do] not receive dissimilar sentences."

Id. at 72 (alteration in original) (quoting State v. Natale, 184 N.J. 458, 485

(2005)). "When the trial court fails to provide a qualitative analysis of the

relevant sentencing factors on the record, [we] may remand for resentencing."

Id. at 70.

      A qualitative analysis requires consideration of the sentencing factors

under N.J.S.A. 2C:44-1. Id. at 72. First, the sentencing judge must identify

whether any aggravating factors under N.J.S.A. 2C:44-1(a) apply, and whether

any mitigating factors under N.J.S.A. 2C:44-1(b) apply. Ibid. "Each factor

found by the trial court to be relevant must be supported by 'competent,

reasonably credible evidence.'" Ibid. (quoting Roth, 95 N.J. at 363). Then, the

court must balance the aggravating and mitigating factors, the judge "does more

than quantitatively compare the number of pertinent aggravating factors with the

number of applicable mitigating factors; the relevant factors are qualitatively


                                                                              A-3392-18
                                        35
assessed and assigned appropriate weight in a case-specific balancing process."

Id. at 72-73.

      Importantly, "[a]t the time of sentencing, the court must 'state reasons for

imposing such sentence including . . . the factual basis supporting a finding of

particular aggravating or mitigating factors affecting sentence.'"      Id. at 73

(omission in original) (quoting R. 3:21-4(g)). "A careful statement of reasons"

should address the factors at issue to demonstrate both to defendants and the

public that all arguments have been evaluated and to "facilitate[] appellate

review." Id. at 73-74. Indeed, "a trial court should explain its analysis of

N.J.S.A. 2C:44-1's aggravating and mitigating factors with care and precision,"

to "avoid disparity in sentencing as the Legislature intended, to facilitate fair

and effective appellate review, and to ensure that the defendant, the State and

the public understand the reasons for the sentence." Id. at 81.

      As the Fuentes Court explained, aggravating factor nine "invokes '[t]he

need for deterring the defendant and others from violating the law.'" Id. at 78

(alteration in original) (quoting N.J.S.A. 2C:44-1(a)(9)). On this factor, the

court's determination must be "a 'qualitative assessment' of the risk of

recidivism," and the decision must "involve[] determinations that go beyond the

simple finding of a criminal history," as well as "include an evaluation and


                                                                            A-3392-18
                                      36
judgment about the individual in light of his or her history." Ibid. (quoting State

v. Thomas, 188 N.J. 137, 153 (2006)).

      In Fuentes, when sentencing the defendant, the court originally only found

one aggravating factor, number nine, and "assigned it 'substantial weight.'" Id.

at 67. Later it held another sentencing hearing and added factor one. Ibid. The

Court reversed, finding, among other things, that the trial court's reasons for

applying factor nine were "insufficiently explained" and the application of the

factor was "not supported by competent and credible evidence in the record."

Id. at 80-81.     The Court noted, in sentencing Fuentes, the trial court

acknowledged he had no criminal history and found mitigating factor eight (the

offense was "the result of circumstances unlikely to recur," N.J.S.A. 2C:44-

1(b)(8)) applied, which further "complicated" its finding of aggravating factor

nine. Id. at 67, 79. On remand, the Court instructed the trial court to address

both specific and general deterrence and explain "in greater detail its assessment

of the weight assigned to each aggravating and mitigating factor, and its

balancing of those statutory factors as they apply to [the] defendant." Id. at 81.

      In Case, at the defendant's sentencing, the court "placed 'particular

emphasis on aggravating factor nine' because 'adult predators of young girls

must be deterred' and because the 'need to deter this particular defendant and


                                                                             A-3392-18
                                       37
others from these types of crimes is substantial.'" 220 N.J. at 61. The defendant

presented nine mitigating factors as well, and the court only addressed three of

those. Id. at 69.

      On appeal, our Supreme Court vacated the defendant's sentence because

of several issues with weighing the mitigating and aggravating factors, including

the sentencing court did not "sufficiently explain[ing]" why it placed "particular

emphasis" on factor nine. Id. at 68. The Court agreed with the sentencing court

that adult predators had to be deterred, but also recognized "general deterrence

unrelated to specific deterrence has relatively insignificant penal value." Ibid.

Additionally, the Court highlighted the record showed the defendant was a first-

time offender who suffered from Post-Traumatic Stress Disorder and

depression, in the years between his arrest and trial, he underwent psychological

therapy, and during that time remained law-abiding and helped to support his

family. Ibid. It also noted the defendant would be on parole supervision for life

and subject to random searches of his computer. Ibid. The Court "did not

suggest that aggravating factor nine [could not] be credited here," but reiterated

"the issue is how much weight should be given to that factor." Ibid.

      In contrast, in State v. Pillot, where the defendant pled guilty to charges

associated with several armed robberies she had committed, the trial court found


                                                                            A-3392-18
                                       38
at her sentencing:    "[u]nder [N.J.S.A.] 2C:44-1, aggravating circumstances,

[s]ections 1, 3, 6, and 9. Mitigating circumstances, none." 115 N.J. 558, 563

(1989) (first and second alterations in original). The Court upheld the sentence,

reasoning the court's statement of reasons could have been clearer, but it was

"possible in the context of this record to extrapolate without great difficulty the

court's reasoning." Id. at 566. It also noted that the sentence was within the

discretionary parameters of the Code and that it was imposed pursuant to a guilty

plea and was presumed reasonable. Ibid.

      Here, the trial court did not provide an explanation as to why it assigned

factor nine significant weight. However, unlike the circumstances in Fuentes

and Case, the record here is clear as to why the need to deter defendant was

granted significant weight. The Fuentes and Case Courts both reversed where

there was an insufficient explanation, and the record did not support the

imposition of applying aggravating factor nine or assigning it significant weight.

That same issue is not present here.

      Defendant had nine prior felony convictions, the most recent of which for

distribution of CDS. Defendant also did not present any mitigating evidence,

unlike the defendant in Case, who was a first-time offender and had gone

through therapy. As this sentence was within the parameters of the Code, it did


                                                                             A-3392-18
                                       39
not "shock the judicial conscience," see Pillot, 115 N.J. at 566, and the sentence

imposed was presumed reasonable, as it conformed to the plea bargain. See

ibid. There is no reason to remand for resentencing here, where there is clear

evidence supporting the application of aggravating factor nine in the record,

even if the trial court did not delve into reasons for applying that factor.

      Affirmed.




                                                                               A-3392-18
                                        40